Title: Virginia Delegates in Congress to Oliver Pollock, 23 January 1784
From: Virginia Delegates
To: Pollock, Oliver


        
          Sir
          Annapolis Jan 23. 1784
        
        Your letter bearing date at the Havana Nov 20th. 1783 came to our hands a few days ago. The subject of it however is one of those submitted by the constitution of our state to it’s Executive power, our duties being such only as respect the confederacy in general. We think it therefore the most likely means of promoting your wishes to inclose the letter with the papers accompanying it to his Excellency the Governor of Virginia which we will immediately do and have no doubt you will receive justice from the state on every well authenticated claim.
        We have the honour to be with much respect Sir Your most obedt. & most humble servts.
      